Citation Nr: 9920902	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-46 162	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is eligible for Department of Veterans 
Affairs (VA) payment of unauthorized medical expenses.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1942 to November 1945.

2.	On May 5, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim and directed the Department of 
Veterans Affairs (VA) Medical Center (MC) to schedule a 
travel board hearing for him and to issue to him a 
supplemental statement of the case (SSOC) addressing the 
issue of entitlement to eligibility for VA payment of 
unauthorized medical expenses incurred from February 17, 1995 
to February 22, 1995.  Pursuant to the Board's directives, in 
July 1998 the MC mailed to the veteran a SSOC and by an April 
1999 letter, the MC told the veteran that he had been 
scheduled for a travel board hearing to be held on May 14, 
1999 at 12:30 p.m.  By a statement received on May 5, 1999, 
the veteran wrote, "I am tired of messing with this- I will 
be out of state on the hearing date (May 14, [19]99) so just 
cancel the whole thing.  I'll just forget the whole matter."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Upon review of the statement received on 
May 5, 1999, the veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



